Case 19-02335   Doc 41   Filed 07/23/19 Entered 07/23/19 14:13:39   Desc Main
                           Document     Page 1 of 4
Case 19-02335   Doc 41   Filed 07/23/19 Entered 07/23/19 14:13:39   Desc Main
                           Document     Page 2 of 4
Case 19-02335   Doc 41   Filed 07/23/19 Entered 07/23/19 14:13:39   Desc Main
                           Document     Page 3 of 4
Case 19-02335   Doc 41   Filed 07/23/19 Entered 07/23/19 14:13:39   Desc Main
                           Document     Page 4 of 4
